Case 0:19-cv-61974-CMA Document 26 Entered on FLSD Docket 10/21/2019 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 19-cv-61974-RS

   VITAL PHARMACEUTICALS, INC.,
   d/b/a Bang Energy, a Florida corporation,

          Plaintiff,
   v.

   MONSTER BEVERAGE CORPORATION,
   et al.,

         Defendants.
  ________________________________________/


                     PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                         AND CORPORATE DISCLOSURE STATEMENT
          Defendant, Vital Pharmaceuticals, Inc., d/b/a Bang Energy (“Bang”), pursuant to Federal

  Rule of Civil Procedure 7.1, this Court’s August 22, 2019, Order [DE 12] and September 30, 2019,

  Order [DE 19], hereby provides its certificate of interested persons and corporate disclosure

  statement.

          1.         The name of each person, attorney, association of persons, firm, law firm,

  partnership, and corporation that has or may have an interest in the outcome of this action,

  including subsidiaries, conglomerates, affiliates, parent corporations, publicly traded companies

  that own 10% or more of a party’s stock, and all other identifiable legal entities related to any party

  in the case:

                    Vital Pharmaceuticals, Inc. (Plaintiff);

                    John Owoc (Chief Executive Officer of Bang);

                    JHO Intellectual Property Holdings LLC (Owner of certain relevant intellectual
                     property);

                    Gordon Rees Scully Mansukhani LLP (Counsel for Bang);

                                                         1
                                 GORDON REES SCULLY MANSUKHANI LLP
                                100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 26 Entered on FLSD Docket 10/21/2019 Page 2 of 4



              Miles D. Scully (Counsel for Bang);

              Timothy Branson (Counsel for Bang);

              Holly Heffner (Counsel for Bang);

              Andrew R. Schindler (Counsel for Bang);

              Marc J. Kesten (Counsel for Bang);

              Francis Massabki (Counsel for Bang);

              Certain Underwriters at Lloyds, London (Insurer of Bang);

              Monster Beverage Corporation (Defendant);

              Monster Energy Company (Defendant);

              Reign Beverage Company (Defendant);

              Energy Beverages, LLC (Defendant);

              Markerly, Inc. (Defendant);

              CSC Corporation Domains, Inc. (Defendant);

              Jennifer Quinlan (Defendant);

              Brett Martin (Defendant);

              Christin Kubsch (Defendant);

              Crystal Bowley-Reagan (Defendant);

              Summer Shores (Defendant);

              Amber N. Killmon (Defendant);

              Amanda Light (Defendant);

              Crystal Carder (Defendant);

              Laura Dawson (Defendant);

              Arianna Jonae Henderson (Defendant);

              Kristin Wong (Defendant);

              Rodney C. Sacks (Chief Executive Officer of Monster Beverage Corporation);

              Hilton H. Schlosberg (Vice Chairman, President, and Chief Operating Officer of
               Monster Beverage Corporation);
                                              2
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 26 Entered on FLSD Docket 10/21/2019 Page 3 of 4



                 The Coca-Cola Company (Distributer of Monster Beverage Corporation, Monster
                  Energy Company, Reign Beverage Company, and Energy Beverages, LLC,
                  products);

                 Stack Fernandez Harris PA (Counsel for Monster Beverage Corporation, Monster
                  Energy Company, Reign Beverage Company, and Energy Beverages, LLC);

                 Brian Stack (Counsel for Monster Beverage Corporation, Monster Energy
                  Company, Reign Beverage Company, and Energy Beverages, LLC);

                 Robert Harris (Counsel for Monster Beverage Corporation, Monster Energy
                  Company, Reign Beverage Company, and Energy Beverages, LLC);

                 Hueston Hennigan (Counsel for Monster Beverage Corporation, Monster Energy
                  Company, Reign Beverage Company, and Energy Beverages, LLC);
         2.       Bang has no parent corporation and no publicly held corporation owns 10% or more

  of Bang’s stock.

         3.       No entity with publicly traded stock, equity, or debt will be substantially affected

  by the outcome of these proceedings.

         4.       Bang anticipates that additional persons may become active participants in these

  proceedings.

  Respectfully submitted on October 21, 2019,
                                                           MILES D. SCULLY
                                                           Pro Hac Vice
                                                           mscully@grsm.com
                                                           TIMOTHY K. BRANSON
                                                           Pro Hac Vice
                                                           tbranson@grsm.com
                                                           HOLLY HEFFNER
                                                           Pro Hac Vice
                                                           hheffner@grsm.com

                                                           GORDON REES SCULLY
                                                           MANSUKHANI LLP
                                                           101 W. Broadway, Suite 2000
                                                           San Diego, California 92101
                                                           Tel: (619) 696-6700
                                                           Attorneys for Plaintiff,
                                                           Vital Pharmaceuticals, Inc.

                                                      3
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
             Case 0:19-cv-61974-CMA Document 26 Entered on FLSD Docket 10/21/2019 Page 4 of 4



                                                                          s/ Andrew R. Schindler
                                                                          ANDREW R. SCHINDLER
                                                                          Florida Bar No. 124845
                                                                          aschindler@grsm.com

                                                                          GORDON REES SCULLY
                                                                          MANSUKHANI LLP
                                                                          100 SE 2nd Street, Suite 3900
                                                                          Miami, Florida 33131
                                                                          Tel: (305) 428-5330
                                                                          Attorneys for Plaintiff,
                                                                          Vital Pharmaceuticals, Inc.

                                                                          MARC J. KESTEN
                                                                          Florida Bar No. 691801
                                                                          marc.kesten@vpxsports.com
                                                                          FRANCIS MASSABKI
                                                                          Florida Bar No. 687901
                                                                          frank.massabki@vpxsports.com

                                                                          VITAL PHARMACEUTICALS, INC.
                                                                          1600 North Park Dr.
                                                                          Weston, FL 33326
                                                                          Tel: (954) 641-0570
                                                                          Attorneys for Plaintiff,
                                                                          Vital Pharmaceuticals, Inc.



                                                  CERTIFICATE OF SERVICE
                         I hereby certify that a true and correct copy of the foregoing was filed on October 21, 2019,
                  with the Clerk by using the CM/ECF system, which will notify all counsel of record of this filing.
                                                                          s/ Andrew R. Schindler




1193052/47685625v.1
                                                                     4
                                             GORDON REES SCULLY MANSUKHANI LLP
                                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
